Citation Nr: 0623386	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-11 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression with anxiety.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother, S.M.L.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from January 2000 
to January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and October 2002 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in San Diego, California.                 

By a June 2005 decision, the Board remanded this case.  In 
the "Introduction" section of the remand decision, the 
Board recognized the appellant's mother, S.M.L., as the 
appellant's appointed representative.  In this regard, the 
Board reported that with the appellant's obvious permission, 
S.M.L. had served as the appellant's representative at his 
February 2005 Travel Board hearing.  The Board stated that 
although in March 2005, the RO associated with the claims 
file a completed VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, from the 
appellant which purported to designate the Disabled American 
Veterans (DAV) as his representative, the appellant and 
S.M.L. subsequently provided additional evidence and 
information to VA in April 2005, and that evidence included a 
statement from S.M.L. entered on the appellant's behalf as 
his representative, again with the appellant's apparent 
authorization.  Thus, the Board indicated that it would 
recognize S.M.L. as the appellant's representative for 
purposes of adjudication of the pending appeal.  

Following the Board's June 2005 remand decision, there is no 
evidence of record showing that S.M.L. participated in the 
appellant's case.  Specifically, there is no evidence 
reflecting that S.M.L. submitted any evidence or presented 
written argument on the appellant's behalf, or that she 
provided any other services as the appellant's 
representative.  In addition, the appellant has neither filed 
a VA Form 21-22a, Appointment of Individual as Claimant's 
Representative, nor a VA Form 21-22 designating another 
individual, to include S.M.L., or accredited service 
organization as his representative.  

On the other hand, the evidence of record shows that the DAV 
has continued to participate in this case and represent the 
appellant.  In May 2006, the DAV submitted an Appellant's 
Brief on the appellant's behalf as his representative.  In 
addition, the Board further notes that the DAV continued to 
be copied on subsequent pertinent documents, including a June 
2005 letter from the RO to the appellant and the January 2006 
supplemental statement of the case.  Moreover, there is also 
no evidence of record showing that the DAV formally withdrew 
from representation in this case.  See 38 C.F.R. § 20.608 
(2005).  Thus, in light of the above, given S.M.L.'s lack of 
participation in this case following the June 2005 remand 
decision, the Board will recognize DAV as the appellant's 
representative for purposes of adjudication of the pending 
appeal.  


FINDINGS OF FACT

1.  The appellant does not have an acquired psychiatric 
disorder, to include depression and/or anxiety that is 
attributable to military service.  

2.  The appellant's diagnosed depression constitutes a 
secondary disability that results from primary alcohol and 
drug abuse, and thus is a result of the appellant's own abuse 
of alcohol or drugs.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression 
and/or anxiety, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).      







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the RO sent the appellant 
letters in August 2001 and September 2002, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letters specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letters told 
him that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
The appellant has also been notified of the applicable laws 
and regulations pertinent to his service connection claim.  
Moreover, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claim, 
including at a personal hearing and at a hearing before the 
undersigned Board member.  Id.  Thus, VA's duty to notify has 
been fulfilled.       

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004);  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  That was done in this case.        

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c ).  In this regard, the Board recognizes that the 
appellant has reported that while he was in the military, he 
was stationed at Fort Hood where he tried to commit suicide 
by slashing his wrists, and was hospitalized in December 2000 
at the Darnall Army Community Hospital.  A review of the 
appellant's service medical records shows that although it 
was noted in the appellant's January 2001 separation 
examination report that the appellant had been admitted to 
the Darnall Army Community Hospital for attempted suicide in 
December 2000, the records are negative for any inpatient 
treatment records from the December 2000 hospitalization at 
the Darnall Army Community Hospital.  Thus, in October 2003, 
the RO requested that the National Personnel Records Center 
(NPRC) conduct a special search for additional service 
medical treatment records that may be available, specifically 
outpatient mental health clinic records from Fort Hood, and 
treatment and inpatient records from the appellant's 
admission to Darnall Army Community Hospital at Fort Hood.  
The RO provided the appellant's dates of active military 
service and noted that his claimed hospital admission was on 
or about December 20, 2000.  In the return response from the 
NPRC, dated in November 2003, the NPRC noted that there were 
no records on file for the appellant.    

In March 2004, the RO requested that the NPRC furnish pages 
from the appellant's personnel file showing unit of 
assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations, and 
official travel outside of the United States.  In April 2004, 
the RO received a response indicating that Defense Personnel 
Records Image Retrieval System (DPRIS) was negative for 
images of the appellant.  

In a letter from the RO to the United States Army Reserve 
Personnel Records Center, the RO requested that the Army 
Reserve Personnel Records Center conduct a search for records 
pertaining to the appellant.  Specifically, the RO noted that 
they needed the following: (1) a copy of outpatient mental 
health clinic records from Fort Hood, Texas, (2) a complete 
copy of the appellant's service administrative and personnel 
records, and (3) a copy of inpatient records from the 
appellant's admission to Darnall Army Community Hospital, 
Fort Hood; admission was on or about December 20, 2000.  In a 
letter to the RO, received in August 2004, the Army Reserve 
Personnel Records Center stated that after an extensive 
search, the  requested medical records could not be located.    

In the June 2005 remand decision, the Board noted that the 
appellant had requested that the Board secure his records 
from a VA hospitalization that occurred from February to 
March 2005.  Thus, the Board remanded this case and directed 
the RO to obtain the appellant's complete record of 
hospitalization at the VA Medical Center (VAMC) in San Diego, 
for the period from February to March 2005.  In addition, the 
Board stated that at the February 2005 Travel Board hearing, 
S.M.L. indicated that she may have in her possession some 
additional evidence that would describe the appellant's 
development of psychiatric problems in service.  That 
information was described as letters written from the 
appellant to his mother in approximately March 2000 and/or 
April 2000.  The appellant was given 60 days from the date of 
the February 2005 Travel Board hearing to submit additional 
evidence, including those letters.  However, at the time of 
the June 2005 remand decision, no such evidence had been 
received by the Board.  In light of the fact that the 
appellant's case was being remanded for further development, 
the Board found that the RO should again contact the 
appellant and S.M.L., and request the submission of any 
additional information or evidence that would demonstrate the 
appellant's development of an acquired psychiatric disorder 
in service, to include letters written from the appellant to 
his mother in approximately March 2000 and/or April 2000, 
while he was stationed in Fort Hood, as described during his 
hearing.  

In June 2005, the RO received outpatient and inpatient 
treatment records from the San Diego VAMC, from February to 
June 2005.  The records include the inpatient treatment 
records from the appellant's hospitalization from February to 
March 2005.  In addition, by a letter from the RO to the 
appellant, the RO requested that the appellant submit any 
additional information or evidence that would demonstrate his 
development of an acquired psychiatric disorder in service, 
including letters written from him to his mother.  The 
evidence of record is negative for a response from the 
appellant.  In this regard, the Board wishes to emphasize 
that "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).     

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in September 2001 and March 2003, the 
appellant underwent VA examinations which were pertinent to 
his service connection claim.  Thus, there is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Accordingly, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  See 38 C.F.R. 
§ 3.159 (c ) (4).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Factual Background

The appellant's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he had active military 
service from January 2000 to January 2001.  His DD Form 214 
reflects that the type of separation was "DISCHARGE;" the 
character of service was "UNDER HONORABLE CONDITIONS 
(GENERAL);" the separation authority was "AR 635-200, PARA 
14-12C;" the separation code was "JRK;" and the narrative 
reason for separation was "MISCONDUCT."  

With the exception of a Report of Mental Status Evaluation, 
dated in December 2000, and the appellant's separation 
examination reports, dated in January 2001, the appellant's 
service medical records are negative for any complaints or 
findings of a psychiatric disorder, to include depression 
and/or anxiety.  A Report of Mental Status Evaluation, dated 
in December 2000, shows that at that time, a mental status 
evaluation for the appellant had been requested because the 
appellant was being considered for separation due to 
misconduct.  The examining physician clinically evaluated the 
appellant's behavior as "normal."  According to the 
examiner, the appellant was fully alert and fully oriented.  
The appellant's mood or affect was anxious, and his thinking 
process was clear.  The examiner clinically evaluated the 
appellant's thought content as "normal," and the 
appellant's memory was good.  The examiner recommended an 
expeditious Chapter 14 separation, (Discharge for 
Misconduct).   

In January 2001, the appellant underwent a separation 
examination.  In a Report of Medical Assessment, dated in 
January 2001, the appellant indicated that he had been 
admitted to the "fifty floor" in Darnall Army Community 
Hospital.  It was noted that the appellant was currently 
being followed by mental health.  In a Report of Medical 
History, dated in January 2001, in response to the question 
as to whether the appellant had ever had or if he currently 
had frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort, 
the appellant responded "yes."  The appellant stated that 
he was "going to mental health," and that he was taking 
Zoloft.  It was noted that the appellant had been admitted to 
the Darnall Army Community Hospital for attempted suicide in 
December 2000.  In a Report of Medical Examination, dated in 
January 2001, the appellant was clinically evaluated as 
"normal" for psychiatric purposes.  The examiner stated 
that the appellant had a past medical history of depression 
and that he took Zoloft.  The examiner also noted that the 
appellant was positive for "ETOH (alcohol)."  

In September 2001, the appellant underwent a VA examination.  
At that time, it was noted that the appellant had a history 
of depression and anxiety, and had been on Zoloft.  The 
assessment was history of depression and anxiety.  

In May 2002, the RO received private medical records, dated 
in December 2001, which show that at that time, the appellant 
was hospitalized for bronchitis.  In regard to past medical 
history, it was noted that the appellant had depression.  

In March 2003, the RO received VAMC outpatient and inpatient 
treatment records, from April 2001 to March 2003.  The 
records show that in April 2001, it was noted that the 
appellant had been recently discharged from the military 
where he was treated for depression and anxiety with Zoloft.  
It was reported that at present, the appellant was drinking 
40 ounces of alcohol a day.  The assessment was depression 
and alcohol abuse.  According to the records, in July 2002, 
it was noted that the appellant met the criteria for 
borderline personality disorder.  The records also reflect 
that in October 2002, the appellant was evaluated for 
complaints of domestic troubles.  At that time, it was 
reported that according to the appellant, he and his wife did 
not get along.  In regard to psychiatric history, it was 
noted that the appellant was hospitalized for a suicide 
attempt prior to medical discharge at Fort Hood.  It was 
reported that the appellant left Fort Hood in 2000 where he 
was treated with Zoloft, and that he had recently started to 
take Prozac and Risperdal.  It was also indicated that the 
appellant had a history of alcohol and methamphetamine abuse.  
The diagnosis was alcohol dependence.  

The VAMC medical treatment records further show that in 
December 2002, the appellant was hospitalized for three days 
for suicidal ideations in the context of alcohol and 
methamphetamine use.  The diagnoses upon admission were the 
following: (1) mood disorder, not otherwise specified, rule 
out depression secondary to substance abuse, (2) alcohol 
dependence, continuous, and (3) methamphetamine dependence.  
The diagnoses upon discharge were the following: (Axis I) 
substance induced mood disorder, alcohol dependence, acute 
alcohol intoxication, methamphetamine dependence, and acute 
methamphetamine intoxication, (Axis II) borderline 
personality disorder, (Axis IV) intrafamily and financial 
stressors, and (Axis V) Global Assessment of Functioning 
(GAF) score of 25 to 40.  According to the records, in March 
2003, the appellant and his wife presented themselves with 
partner relational problems.  It was noted that the appellant 
needed to be assessed for borderline personality disorder, 
while ruling out schizoaffective disorder.  It was also 
reported that the appellant met the criteria for alcohol 
dependency.    

A VA examination was conducted in March 2003.  In the VA 
examination report, the examining physician stated that he 
had reviewed the appellant's service medical records and that 
he could not find anything in the records which showed that 
the appellant was seen by mental health.  According to the 
examiner, the most he could find was on the appellant's 
discharge physical where it was noted that the appellant had 
been followed by mental health; however, there was no actual 
information provided on that issue.  The examiner indicated 
that a further review of the medical evidence of record 
showed that the appellant had a history of substance abuse.  
In December 2002, the appellant was hospitalized due to 
suicidal intent in the context of alcohol and 
methamphetamine.  It was reported that the appellant had a 
history of hitting his wife when he was drunk and that all 
primary relatives had some level of an alcohol or drug 
problem.  The examiner stated that in March 2003, it was 
indicated that the appellant had been arrested for domestic 
violence and that alcohol and marijuana played a part in the 
arguments.  According to the appellant's chart, the appellant 
and his wife presented with partner relational problems and 
that the appellant needed to be assessed for personality 
disorder or ruling out schizoaffective disorder.  The 
examiner noted that that diagnosis of schizoaffective 
disorder was only made by an "MFT practicum student," and 
that in fact, the student did not actually make that 
diagnosis, but only simply stated that it needed to be ruled 
out.  The student also reported that the appellant met the 
criteria for alcohol dependency.     

In regard to past medical history, the examiner stated that 
according to the appellant, he was unhappy from the day he 
left boot camp and he started to drink heavily.  The 
appellant indicated that while he was in the military, he got 
drunk virtually every single day.  According to the 
appellant, during service, he cut his wrists and was 
hospitalized for three days.  The appellant noted that at 
present, he was not working and was living with his mother.  
He reported that he drank about one to two beers per day.  
Following the mental status evaluation, the examiner 
diagnosed the appellant with the following: (Axis I) alcohol 
dependence; methamphetamine dependence, (Axis II) personality 
disorder, not otherwise specified with borderline antisocial 
traits, (Axis IV) unemployment, and (Axis V) GAF score of 65.  
The examiner stated that the appellant's record showed that 
he had a history of alcohol dependence.  According to the 
examiner, the appellant started drinking prior to the 
service.  The appellant was also using methamphetamine, but 
apparently not during service.  The examiner opined that any 
depression that the appellant had, was more likely than not 
caused by his alcohol and substance abuse.  The examiner 
indicated that the appellant did appear to have a personality 
disorder, with borderline and antisocial traits.         

In October 2003, a hearing was conducted at the RO.  At that 
time, the appellant stated that after he was inducted into 
the military, he underwent basic training, which "went 
well."  However, the appellant stated that after basic 
training, he was transferred to Fort Hood and "things just 
start[ed] going down hill."  The appellant indicated that he 
was humiliated on numerous occasions by his superior officers 
and that he started to become depressed and anxious.  He 
noted that he saw a physician, but that he could not remember 
the physician's name.  According to the appellant, the 
physician prescribed Zoloft.  The appellant reported, 
however, that he did not actually sit down and talk about his 
problems with that physician, or anyone else, and that his 
superiors prevented him for going to any follow-up 
appointments because they did not believe that he had any 
problems and told him that it was "all in [his] head."  The 
appellant stated that eventually, he tried to commit suicide 
by slashing his wrists, and that he was hospitalized for 
approximately three days.  The appellant's mother, S.M.L., 
testified in support of the appellant's contentions that once 
he was transferred to Fort Hood, he became depressed and 
anxious.  According to S.M.L., the appellant told her of the 
problems he was experiencing at Fort Hood.  

In August 2004, the RO received VAMC outpatient treatment 
records from December 2002 to July 2004.  The records show 
that in June 2004, the appellant was seen with the complaint 
that he needed a new medication.  The appellant stated that 
he had been taking Paxil for the past year and a half, and 
that it was not working anymore.  He indicated that he had 
periods of depression related to the death of his aunt in May 
2004.  The appellant also described feeling very anxious.  
The diagnoses were the following: (Axis I) anxiety, not 
otherwise specified, depression, not otherwise specified, 
alcohol dependence, and methamphetamine dependence, (Axis IV) 
death of aunt, and (Axis V) GAF score of 60.       

In February 2005, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that in approximately March 2000, after he 
completed basic training and was transferred to Fort Hood, he 
started having problems with his superiors.  The appellant 
stated that he was worried that he would be sent to Kuwait 
and he became depressed and anxious.  According to the 
appellant, when he sought help, he was given Zoloft.  The 
appellant reported that after his discharge, he continued to 
experience depression and anxiety.  The appellant's mother 
testified that in her opinion, the appellant suffered a 
nervous breakdown while he was in the military.  She 
indicated that due to the appellant's depression and anxiety, 
he started drinking.       

In April 2005, the appellant's mother submitted a private 
medical record, dated in October 2001, and a private medical 
statement from Marilyn Cornell, M.S., M.F.T., of Catholic 
Charities, dated in March 2005, in support of the appellant's 
contentions.  The October 2001 private medical record shows 
that at that time, the appellant sought treatment at the 
emergency department for complaints of "chest pain."  The 
appellant stated that he had been drinking a lot of alcohol 
the night before and had vomited in the morning.  In regard 
to past medical history, it was noted that the appellant had 
depression and frequent alcohol use.  It was also noted that 
the appellant took Zoloft.  No diagnosis was provided.  In 
the private medical statement from Ms. Cornell, Ms. Cornell 
stated that the appellant had been assessed for services at 
Catholic Charities on December 15, 2005, January 12, 2005, 
and January 19, 2005.  Upon completion of the assessment, the 
appellant was referred to several other agencies that would 
better address his specific needs.  The appellant was also 
referred to the Veteran's Hospital to assist him with his 
substance use and emergency needs.       

In June 2005, the RO received VAMC outpatient and inpatient 
treatment records, from February to June 2005.  The inpatient 
treatment records show that the appellant was hospitalized 
from February to March 2005 for his alcohol dependence.  It 
was noted that the appellant took Paxil for 
depression/anxiety.  Upon his discharge, the diagnoses were 
the following: (Axis I) alcohol dependence, methamphetamine 
dependence, (Axis II) borderline personality disorder, (Axis 
IV) social stressors: relationships, housing, social support, 
and (Axis V) GAF score on admission was 45; GAF score on 
discharge was 55.      


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).  Personality 
disorders are not diseases or injuries for VA compensation 
purposes.  See 38 C.F.R. § 4.127 (2005).       

In this case, the appellant contends that he suffers from an 
acquired psychiatric disorder involving depression and 
anxiety as a result of service.  He maintains that while he 
was in the military, he was humiliated by his superiors which 
led to depression and anxiety.  According to the appellant, 
as a result of his depression and anxiety, he started to 
abuse alcohol.  For the reasons explained below, the Board 
disagrees and finds that the preponderance of the evidence is 
against the appellant's claim.  

Initially, in regard to the appellant's diagnosed personality 
disorder, the Board notes that a personality disorder is not 
an injury or disease that is cognizable within the meaning of 
VA legislation or for VA compensation purposes.  38 C.F.R. §§ 
3.303, 4.127 (2005).  Thus, a personality disorder is not a 
disability warranting service connection under VA applicable 
law.  38 C.F.R. § 3.303(c).

The Board recognizes that the evidence of record shows that 
the appellant has suffered from psychiatric disorders, and 
that his current psychiatric disorders include depression and 
anxiety.  In regard to whether or not the appellant's current 
psychiatric disorders include schizoaffective disorder, the 
Board notes that in December 2002, although it was noted that 
schizoaffective disorder needed to be ruled out, there is no 
evidence of record showing a formal diagnosis of 
schizoaffective disorder.  However, regardless of whether or 
not the appellant's current psychiatric disorders include 
schizoaffective disorder, the Board observes that there is no 
competent medical evidence of record showing that the 
appellant has an acquired psychiatric disorder that is 
attributable to military service.  In addition, no psychosis 
is shown to a compensable degree during the first post 
service year so as to warrant the application of the 
presumption of service connection.      

As previously stated, with the exception of the December 2000 
Report of Mental Status Evaluation, and the appellant's 
January 2001 separation examination reports, the appellant's 
service medical records are negative for any complaints or 
findings of a psychiatric disorder, to include depression 
and/or anxiety.  In addition, although in the December 2000 
Report of Mental Status Evaluation, it was noted that the 
appellant was anxious, there was no formal diagnosis of 
anxiety.  Moreover, although in the appellant's January 2001 
separation examination reports, the appellant responded 
"yes" to the question as to whether he had ever had or if 
he currently had frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort, the appellant was nevertheless 
clinically evaluated as "normal" for psychiatric purposes.  
The first medical evidence of record of a formal diagnosis of 
anxiety is in June 2004, approximately two and a half years 
after the appellant's separation from the military.  VAMC 
outpatient treatment records show that in June 2004, the 
appellant was diagnosed with anxiety, not otherwise 
specified, which was related to the recent death of his aunt.  

The Board also recognizes that in the appellant's January 
2001 separation examination report, it was noted that the 
appellant had a past medical history of depression and that 
he took Zoloft.  It was also reported that the appellant had 
been admitted to the Darnall Army Community Hospital for 
attempted suicide in December 2000, and that he was currently 
being followed by mental health.  However, as previously 
stated, the appellant's service medical records are negative 
for any inpatient treatment records from the Darnall Army 
Community Hospital.  In addition, although it was noted that 
the appellant had a history of depression, the appellant's 
service medical records are negative for a formal diagnosis 
of depression.  Regardless, even if the Board accepts as true 
that the appellant was diagnosed with depression during 
service, the Board finds that any depression the appellant 
had during service was secondary to his alcohol and substance 
abuse.  In the March 2003 VA examination report, the examiner 
stated that any depression that the appellant had, was more 
likely than not caused by his alcohol and substance abuse.  
In this regard, the examiner noted that the appellant started 
drinking prior to service.  The appellant was also using 
methamphetamine, but apparently not during service.  The 
Board further notes that in the appellant's January 2001 
separation examination report, it was indicated that the 
appellant was positive for alcohol.  In addition, in the 
March 2003 VA examination report, the examiner noted that 
according to the appellant, while he was in the military, he 
got drunk almost every single day.  Moreover, the post-
service medical records show continued treatment for alcohol 
and drug abuse.  Thus, the evidence of record clearly shows 
that the appellant has been diagnosed with alcohol and drug 
dependence.  However, service connection for alcohol abuse, 
as with any alcohol- induced depressive disorder, or drug 
abuse must be denied under VA law and regulations.  Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed as in the instant case 
after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.

Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(CAFC) has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
only as secondary to, or as a symptom of, his or her service- 
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  However, the CAFC indicated that veterans could 
only recover if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Allen, at 
1381.  The CAFC further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Allen at 1381.

The rule of Allen clearly does not apply in the case 
presently on appeal since the appellant is not shown to have 
alcohol or drug abuse as secondary to a service-connected 
disorder, psychiatric or otherwise.  Rather, the appellant is 
shown to have non-service-connected psychiatric disorders, to 
include depression, secondary to his alcohol and drug abuse.  
Thus, the rule of Allen provides no basis for a more 
favorable disposition of the claim on appeal.      

In this case, due consideration has been given to the 
appellant's statements that he suffers from an acquired 
psychiatric disorder involving depression and anxiety as a 
result of service, and that due to his depression and 
anxiety, he started abusing alcohol.  The appellant is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  There is no evidence of 
record indicating that the appellant has specialized medical 
training so as to be competent to render a medical opinion.

The Board recognizes that the evidence of record also 
includes lay statements and testimony from the appellant's 
mother.  To whatever extent such statements and testimony are 
offered to establish that the appellant has an acquired 
psychiatric disorder, to include depression and/or anxiety, 
that is related to his period of active military service, 
such statements and testimony do not constitute competent, 
and hence, probative evidence with respect to the medical 
aspect of the issue under consideration.  As a layperson 
without medical expertise, she is not qualified to offer 
evidence that requires medical knowledge such as a diagnosis 
or opinion as to the etiology of a disability.  See Espiritu, 
2 Vet. App. at 492, 494.  

In light of the above, there is no competent medical evidence 
of record showing that the appellant has an acquired 
psychiatric disorder that is attributable to military 
service.  In regard to the appellant's currently diagnosed 
anxiety, there is no credible and probative medical evidence 
of record which links the appellant's anxiety to his period 
of active military service.  In regard to the appellant's 
currently diagnosed depression, the Board finds that service 
connection is precluded by statute since the appellant's 
depression is reported to be a secondary disability that 
results from primary alcohol and drug abuse.  As noted above, 
the CAFC in Allen, supra, held that a secondary disability 
arising from a primary alcohol disability was not compensable 
because it too is a "result of the veteran's own. . . abuse 
of alcohol or drugs."  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for an acquired psychiatric 
disorder, to include depression and/or anxiety.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and/or anxiety, is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


